Name: 96/156/EC: Commission Decision of 24 November 1995 amending the overall quantities of food aid under the 1995 programme
 Type: Decision
 Subject Matter: economic conditions;  cooperation policy;  plant product;  economic policy;  foodstuff
 Date Published: 1996-02-14

 Avis juridique important|31996D015696/156/EC: Commission Decision of 24 November 1995 amending the overall quantities of food aid under the 1995 programme Official Journal L 036 , 14/02/1996 P. 0037 - 0037COMMISSION DECISION of 24 November 1995 amending the overall quantities of food aid under the 1995 programme (96/156/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food aid policy and food aid management (1), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 5 thereof,Whereas the list of products to be supplied as food aid for 1995 was established by Commission Decision 95/371/EC (3); that at the time of taking the Decision, the Commission had not been aware of some vital data with regard to the allocation of the products for the year 1995;Whereas the quantities of products used as a basis for establishing the overall quantities proposed by Decision 95/371/EC should be amended in order better to take account of the developing countries' needs;Whereas the measures provided for in the present Decision are in line with the opinion of the Food Aid Committee,HAS DECIDED AS FOLLOWS:Sole Article 1. The overall quantity of 'legumes` to be supplied under the 1995 food aid programme shall be 80 000 tonnes.2. The amount of 'other products` to be supplied under the 1995 food aid programme shall be ECU 43 170 000.Done at Brussels, 24 November 1995.For the CommissionJoÃ £o DE DEUS PINHEIROMember of the Commission(1) OJ No L 370, 30.12.1986, p. 1; Corrigendum: OJ No L 42, 12. 2. 1987.(2) OJ No L 174, 7. 7. 1990, p. 6.(3) OJ No L 220, 16. 9. 1995, p. 20.